WILLIAM K. HARRINGTON                                                    Hearing Date and Time:
UNITED STATES TRUSTEE, REGION 2                                          May 15, 2020, at 10 a.m.
U.S. Department of Justice                                               Relates to: ECF No. 8
Office of the United States Trustee
201 Varick Street, Room 1006
New York, NY 10014
Tel. (212) 510-0500
By: Andrea B. Schwartz, Esq.
      Trial Attorney

UNITED STATES BANKRUTPCY COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X
In re                                                          :   Chapter 11
                                                               :
51 East 73rd Street, LLC,                                      :   Case No. 20-10683 (SHL)
                                                               :
                                             Debtor.           :
 ----------------------------------------------------------- X

                       UNITED STATES TRUSTEE’S STATEMENT
                IN SUPPORT OF APPOINTMENT OF CHAPTER 11 TRUSTEE
                       AND RELEVING RECEIVER OF HIS DUTIES

TO:            THE HONORABLE SEAN H. LANE,
               UNITED STATES BANKRUTPCY JUDGE:

         William K. Harrington, the United States Trustee for Region 2, in accordance with the

Court’s directives at the April 23, 2020 hearing, respectfully submits this Statement in support of

the appointment of a trustee. In support hereof, the U.S. Trustee states:

                                                  Introduction

         The Court should appoint a Chapter 11 trustee in the captioned case and has authority to

do so under both Sections 1104(a) and 1104(b). In the relatively short time that this Debtor has

been under the Court’s jurisdiction, the fundamental filings required for the commencement of a

bankruptcy case and the prosecution thereof are replete with errors, inaccuracies and missing

information. Despite that the Debtor is not operating, the Debtor was unable to file its monthly

operating report timely. These failings, described more fully herein, at a minimum demonstrate
what may fairly be characterized as incompetence on the part of the Debtor. Moreover, this post-

petition conduct, coupled with the fact that pre-petition, the state court not only appointed a

receiver but also issued a contempt citation against the debtor (a sanction that no court takes

lightly), provide the Court with sufficient evidence to seriously consider whether management of

the Debtor should not be replaced with a reliable, independent fiduciary, familiar with the

bankruptcy process and the reorganization and/or liquidation of debtors in Chapter 11.

       The Court need not rely solely on the numerous problems with the bankruptcy filings to

find cause. The Debtor’s failure to comply with the Court’s specific directives at hearings held

before it regarding the timely payment of taxes and delivery of settlement proposals to the

secured creditor also show that the management of this Debtor is not able to properly discharge

the debtor’s duties under the Code, including following the Court’s orders. At the last hearing

held in this case, three individuals, namely, Monique Ender Silberman, Arthur Spitzer and

Mendy Goldstein appeared for the first time. No one at the hearing, except for perhaps the

Debtor, knew who these people were or what their actual roles were in the case. Notably, in a

declaration filed on May 4, 2020, by Monique Ender Silberman, on behalf of the Debtor and at

the Court’s direction, acknowledges that after the case was filed, the Debtor entered into an

unauthorized, post-petition transaction whereby it transferred 75% of the Debtor’s equity to

Central Park Partners LLC. All of these actions constitute cause and warrant the appointment of

a Chapter 11 trustee in this case.

       Should the Court decline to appoint a trustee for cause, it should nonetheless take this

action because it would be in the best interest of creditors. As a non-operating Debtor, there is no

need to keep the receiver in place. A Chapter 11 trustee could safeguard the assets, which

primarily consist of the property at 51 East 73rd Street, and determine in an organized manner,



                                                 2
how the Debtor’s assets can be preserved, and what would be the best disposition of the assets,

whether that be by reorganization or liquidation. The Court’s appointment of an independent

fiduciary will provide the transparency that is required in bankruptcy proceedings to preserve the

integrity of the process and maintain the public’s confidence in the Court and the bankruptcy

system.

       Respectfully, for these reasons the Court should appoint a trustee in this case.

                                              Statement

       Section 1104(a) of the Bankruptcy Code sets forth two standards for the court’s

determination of the necessity of appointing a Chapter 11 trustee. Section 1104(a) provides:

       (a)     At any time after the commencement of the case but before confirmation of
             a plan, on request of a party in interest or the United States trustee, and after
             notice and a hearing, the court shall order the appointment of a trustee –

             (1) for cause, including fraud, dishonesty, incompetence, or gross
                 mismanagement of the affairs of the debtor by current management,
                 either before or after the commencement of the case, or similar cause,
                 but not including the number of holders of securities of the debtor or
                 the amount of assets or liabilities of the debtor; or

             (2) if such appointment is in the interests of creditors, any equity security
                 holders, and other interests of the estate, without regard to the number
                 of holders of securities of the debtor or the amount of assets or
                 liabilities of the debtor.


11 U.S.C. § 1104(a)(1), (2).

       Under Section 1104(a)(2), a court may appoint a trustee if “such appointment is in the

interests of creditors, any equity security holders, and other interests of the estate.” USHA SoHa

Terrace LLC v. RGS Holding, LLC (In re Hans Futterman), 584 B.R. 609, 617 (Bankr. S.D.N.Y.

2018). “Factors to be considered by the court in considering a request under section 1104(a)(2)

include the trustworthiness of the debtor, the debtor’s past and present performance and



                                                   3
prospects for rehabilitation, the confidence or lack thereof of the business community and of

creditors in present management, and the benefits derived from the appointment of a trustee

balanced against the cost of the appointment.” (citing In re 1031 Tax Group, 374 B.R. 78, 91

(Bankr. S.D.N.Y. 2007). “In essence, § 1104(a)(2) reflects the practical reality that a trustee is

needed.” 1031 Tax Group, LLC, 374 B.R. at 91. The appointment of a Chapter 11 trustee is in

the best interest of the creditors for several reasons.

A.      Cause Exists for the Appointment of a Trustee under 11 U.S.C. 1104(a)

        This bankruptcy case was commenced on March 3, 2020, and since that time, nearly all

of the fundamental filings required to be filed to commence a case under Chapter 11, intended to,

among other things, to support the validity of the filings and provide transparency have been

fraught with errors, inaccuracies and missing information. This appears from the very first

document, the Voluntary Petition. ECF No. 1. The Petition was signed under penalty of perjury

by Monique Ender Silberman (hereinafter, “Monique”), as “Manager.” Id. The “Corporate

Resolution” annexed to the petition provides that on March 3, 2020, a Special Meeting of the

Company was held and, among other things, Monique, the Manager, was authorized to

commence this bankruptcy case on behalf of the Debtor. Notably, the Corporate Resolution is

signed by Monique, who, on information and belief, was not a corporate officer or board

member. This fact was acknowledged by the Debtor in the filings on May 4, 2020, that the Court

directed concerning, among other things, the validity of the commencement of the case and the

ownership structure of the Debtor.

        On May 4, 2020, the Debtor filed two declarations, each signed by Monique. See ECF

Nos. 24 and 26. Attached to the first declaration are documents that appear to support the

conclusion that Simone Ender, Monique’s mother, is the 100% owner of 51 East 73rd Street



                                                   4
Holding LLC (“Holdings”) and that Holdings is the 100% owner of the Debtor; that is, at least as

of the Petition Date. Exhibit B to Simone’s First May 4, 2020 declaration (the second to last page

of the declaration and attachments in toto), appears to be a Corporate Resolution signed by

Simone Ender, the sole member of Holdings, the sole member of the Debtor, dated March 3,

2020. (ECF No. 24). According to this resolution, Simone certifies, among other things, that she

appointed Monique as “Manager” of the Debtor “with full power to authorize, approve, or take

any action on behalf of the [Debtor] and to bind the [Debtor],” to commence the Chapter 11 case

and to hire Leo Fox as counsel to the Debtor. The existence of this Corporate Resolution, dated

March 3, 2020, the same date as the Corporate Resolution signed by Monique, begs the question

as to why the Corporate Resolution signed by Simone, the only equity owner who could execute

a Corporate Resolution on behalf of the Debtor, was not filed on the Petition Date with the

Petition as required by the Local Rules. Further, the existence of the Corporate Resolution signed

by Simone, creates a question as to why there ever was a Corporate Resolution, that says the

same thing, but is signed by Monique?

       In addition, to the absence of the March 3, 2020 Corporate Resolution signed by Simone

from the Debtor’s first day filings, other irregularities are present in the Petition. The petition

requires at No. 7 that the Debtor elect whether it qualifies as a single asset real estate case. See

Petition No. 7. Under Section 101(51B), the Code defines a “single asset real estate” (“SARE”)

as:

       real property constituting a single property or project, other than residential real
       property with fewer than 4 residential units, which generates substantially all of
       the gross income of a debtor who is not a family farmer and on which no
       substantial business is being conducted by a debtor other than the business of
       operating the real property and activities incidental thereto.




                                                   5
11 U.S.C. § 101(51B). Designating a Chapter 11 case as a SARE imposes heightened

requirements on a debtor, including placing the debtor on an expedited timeline either to:

(i) file a plan of reorganization that has a reasonable chance of being confirmed and (ii)

begin making monthly payments to the secured creditor at the loan’s nondefault contract

interest rate within 90 days of the bankruptcy filing. See 11 U.S.C. § 362(3). The facts in

this case appear plain that the Debtor is a SARE, however, the Debtor did not check the

box making this election. In fact, the Amended and Restated Limited Liability Company

Operating Agreement for 51 East 73rd Street LLC that the Debtor filed on May 4, 2020,

annexed to the Monique Declaration (ECF No. 24), provides at Art. 1.6 that the business

purpose of the Debtor: “… is to own, hold, sell, assign, transfer operate lease, manage,

mortgage, pledge and otherwise deal with that certain parcel of real property, together

with all improvements located thereon, located at 51-53 East 73rd Street, New York, New

York…” Operating Agreement at Art. 1.6, ECF No. 24, Ex. A. Accordingly, the Debtor

prevented the Court, the U.S. Trustee and other interest parties from being alerted to the

fact that this case would be subject to these heightened restrictions and move forward on

a shortened time frame.1

          The Debtor also asserts venue based upon “a bankruptcy case concerning debtor’s

affiliate, general partner or partnership is pending in this district.” See Petition No. 11. However,

in response to Petition Question 10, which inquires whether any of the debtor’s business partners

or affiliates have pending bankruptcy cases, the Debtor checked the box for “No.” See Petition

No. 10.


1
  It is noted that in the 1007-1 Affidavit signed by Monique, Monique also acknowledges that the Debtor’s business
is to own and operate the building at 51-53 East 73rd Street, New York, NY. See Declaration Pursuant to Rule 1007
at 4. Monique states that the building consists of 18 rental units, however, she also states that this includes is 16
residential units and 4 doctors’ units. Id. Thus, one of these statements is inaccurate.

                                                          6
       Similar inaccuracies or inconsistencies are present in the Schedules of Assets and

Liabilities that the Debtor filed on March 17, 2020. In response to question 1a of Official Form

206Sum, the Debtor states that it owns real property worth $250,0000. See Summary of Assets

and Liabilities, at 1a. However, the Debtor’s counsel has stated at multiple hearings and

submitted an appraisal asserting that the value of the real property is $38 million, and that the

value is far in excess of the amount of secured debt which the Debtor asserts is far less than the

asserted $24-$25 million asserted by the secured creditor. Whereas Monique, in the 1007-1

Declaration at Ex. B acknowledges the asserted debt of the secured creditor is $24 million

(disputed), in the Schedules that she signed under penalty of perjury she represents that the

amount of the secured debt is $15,250,000. See Summary of Schedules at 2 and Schedule D at

2.1. ECF No. 17. It is noted that on May 4, 2020, the Debtor filed an amended Schedule D where

it acknowledged the debt of the secured creditor at $24,000,000 (albeit disputed) and included

the $38 million as the asserted value.

       On April 22, 2020, the Debtor filed its Statement of Financial Affairs (“SOFA”). ECF

No. 22. Monique signed this document under penalty of perjury as “Monique Ender Silberman”

also on April 22, 2020. In response to the question next to her signature in Part 14 of the SOFA,

Monique represents that her position or relation to the Debtor is “Managing Member” and not as

“Manager” as she previously represented in the 1007 Affidavit. Id. Based upon the two

supplemental declarations she filed on May 4, 2020, it appears she now acknowledges she is not

the Managing Member, but rather the Manager. See ECF Nos. 24 and 26. In response to SOFA

question 28, requiring disclosure of the debtor’s officers, directors, managing members, general

partners, members in control, controlling shareholders, or other people in control of the debtor at

the time of the filing of this case, Monique answers as follows:



                                                 7
 Name                     Address                      Position and Nature     % of interest if any
                                                       of Any Interest
 Monique Ender            710 Park Avenue,             Managing Member         25% equity holder
 Silberman on behalf      New York, NY 10021           and 25% equity
 of Simone Ender                                       holder

 Central Park Partners                                 Equity Owner            75%
 LLC

      Importantly, in each of the declarations that the Debtor submitted which are signed by
Monique, Monique states the following:

        Shortly after the Bankruptcy Petition was filed, we finalized an agreement with
        Arthur Spitzer who has the experience, the ability and the finances to resolve the
        debts owed by the Debtor and also to effect a renovation and construction of the
        Debtor’s property to maximize its value. Arthur Spitzer received 75% of the
        equity for these efforts. Arthur Spitzer transferred this interest to his wholly entity
        Central Park Partners LLC. Mendy Goldstein is the manager for Arthur Spitzer
        and also has experience in the construction and renovation of real property. Both
        Mr. Spitzer and Mr. Goldstein fully support the Debtor’s Chapter 11 filing and
        efforts to resolve the claims against it.

Ender Declaration dated May 4, 2020, at ¶ 6. (emphasis added).

        Here, Monique acknowledges that she permitted a post-petition, unauthorized

transfer of 75% of the equity in the Debtor without court authorization. In addition, it is

unclear what value was given to the Debtor by Mr. Spitzer in exchange for a majority

stake in the ownership of this Debtor, or for that matter, whether Mr. Spitzer also

acquired ownership interests in Holdings or any other assets.

        For all of these reasons, cause exists for the appointment of a trustee under 11

U.S.C. § 1104(a).

B.      The Appointment of a Trustee is in the Best Interest of Creditors

        Alternatively, should the Court decline to find that cause exists, the appointment

of a trustee is in the best interest of creditors. The post-petition conduct in this case has

demonstrated that the creditors and the Debtor, for that matter, would benefit from the


                                                   8
appointment of a Chapter 11 trustee. Because there is a substantial asset that has to be

addressed in these cases, as well as other small creditors, the appointment of a trustee

would be an appropriate and efficient use of the independent fiduciaries allowed under

the Code. There is no need to not release the state court receiver as any administration of

estate assets can be handled ably and efficiently by a trustee, familiar with the bankruptcy

process and familiar and skilled at operating under the jurisdiction of this Court. For

these reasons, if the Court does not find cause sufficient to appoint a trustee, the Court

should appoint one as it would be in the best interest of creditors.

Dated:       New York, New York
             May 8, 2020
                                                      WILLIAM K. HARRINGTON
                                                      UNITED STATES TRUSTEE

                                                      By      /s/ Andrea B. Schwartz
                                                              Andrea B. Schwartz, Esq.
                                                              Trial Attorney




                                                  9
